January 28, 2010 ATTORNEYS AT LAW 777 EAST WISCONSIN AVENUE, SUITE 3800 MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX www.foley.com CLIENT/MATTER NUMBER 016658-0101 Reynolds Funds, Inc. 2580 Kekaa Drive #115 Lahaina, Hawaii 96761 Ladies and Gentlemen: We have acted as counsel for you in connection with the preparation of an amendment to your Registration Statement on FormN-1A (the “Amended Registration”) relating to the sale by you of an indefinite amount of Reynolds Funds, Inc.
